Citation Nr: 1611199	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-50 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for bilateral foot disabilities. 

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982, from April 1986 to April 1989, and from December 2003 to February 2005.  He was enlisted in the Army Reserve until February 2010, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record. 

After the appeal was certified and the case transferred to the Board, the Veteran submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In a December 2015 written statement, he waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this right is waived by the appellant).  Moreover, with respect to the claim for a TBI, because the Veteran filed his substantive appeal after February 2, 2013, additional evidence concerning this claim is subject to review by the Board absent a specific request for initial AOJ consideration of this evidence.  See 38 U.S.C.A. § 7105(e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after February 2, 2013).  

The issues of entitlement to service connection for bilateral foot disabilities and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right ankle disability results from injury incurred during a period of INACDUTRA in July 1999. 

2. The Veteran's lumbar spondylosis and L-4 degenerative disc disease result from injury or disease incurred in active service.

3. The Veteran did not sustain a head or brain injury during active service, and the only current diagnosis of a TBI is based on the false premise that the Veteran did sustain such an injury with loss of consciousness and reported symptoms such as dizziness, feeling off balance, vision being off, and severe head pain.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right ankle disability are satisfied.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  

2. The criteria for entitlement to service connection for a low back disability are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for a TBI are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in January 2011 and June 2011 provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim for a traumatic brain injury, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim, including via a statement of the case or supplemental statement of the case, after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA ) records, VA treatment records, and military treatment facility (MTF) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination or opinion has not been provided with regard to the Veteran's TBI claim.  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  For the reasons discussed below, the Board does not find it credible that the Veteran sustained a head injury from a fall while serving in Iraq in 2004, as he alleges.  There is no evidence or allegation that the Veteran sustained a head or brain injury in some other manner during service, or of any other in-service event that would support incurrence or aggravation.  Accordingly, because the second McLendon element is not satisfied, an examination or opinion is not necessary to decide the claim.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in October 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Given the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Right Ankle Disability 

The Board finds that the Veteran's current right ankle disability results from injury incurred during a period of INACUDTRA in December 1999.  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).  

Thus, in order to establish veteran status with respect to a period of ACDUTRA or INACDUTRA, and therefore eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The evidence supports incurrence of a right ankle injury during a period of INACUTRA in December 1999.  An August 2008 line of duty determination issued by the Veteran's Army Reserve unit reflects that on December 11, 1999, he sustained a twisting injury to the right ankle in a basketball game while participating in physical training on a drill weekend.  The physician who authored this record further noted that the injury led to traumatic arthritis.  In September 2007, the Veteran underwent an examination at Martin Army Medical Hospital for the purpose of a Medical Evaluation Board (MEB).  The record of this examination reflects that the right ankle injury required placement in a case for six weeks.  Thereafter, after trying to resume physical training, the Veteran noted stiffness and pain with running and other impact activities.  It was also noted that when the Veteran was deployed to Iraq in 2004, he was required to wear full combat gear for 8 to 12 hours a day.  An October 2007 MEB Proceedings report also reflects a finding that the Veteran's right ankle post traumatic and degenerative arthritis was incurred during service.  While there are no contemporaneous records of the ankle fracture, an October 2003 Army Reserve examination report also notes a history of a right ankle fracture.  The official determinations by the Veteran's Reserve unit establish incurrence of a right ankle injury during a period of INACUDTRA.  There is no indication that the Veteran sustained a right ankle injury at any other time. 

Because a right ankle injury was sustained during the December 1999 period of INACUDTRA, veteran status is established for this period, and hence basic eligibility for service connection.  See Bowers, 26 Vet. App. at 206; Mercado-Martinez, 11 Vet. App. at 419; 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The evidence also supports a current right ankle disability caused by the in-service fracture.  The August 2008 line of duty determination reflects a medical finding that the Veteran's in-service right ankle injury led to traumatic arthritis.  An April 2007 VA treatment record reflects the Veteran's report of right ankle pain since a fall injury during his deployment to Iraq in 2004.  A June 2007 MTF record from Martin AMH reflects X-ray findings "consistent with . . . chronic muscular stress."  A May 2012 VA examination report notes that an X-ray showed mild degenerative changes of the right ankle at the mortise joint.  The examiner also rendered a diagnosis of an ankle fracture.  A July 2007 VA examination report similarly shows a diagnosis of a right ankle fracture.  As noted above, the only ankle fracture sustained by the Veteran occurred during the December 1999 period of INACUDTRA.  Although the examiner opined that the Veteran's right ankle fracture was not aggravated beyond its normal progression by active service, the examiner did not have the benefit of reviewing the August 2008 line of duty determination and other official Reserve unit findings that the initial injury was incurred in service.  

Resolving reasonable doubt, the Board finds that the Veteran's currently diagnosed right ankle arthritis and fracture stem from the December 1999 injury sustained during a period of INACUTRA, as reflected in the August 2008 line of duty determination, the October 2007 MEB report, and the Veteran's competent and credible reported history of ongoing ankle symptoms since the December 1999 injury, with further aggravation during his 2004 deployment to Iraq.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55

Accordingly, the criteria for service connection for a right ankle disability are established, and service connection is granted.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 


B. Low Back Disability 

The Board finds that the Veteran's low back disability results from a fall injury during his deployment to Iraq in 2004.  

The service incurrence element is satisfied.  The September 2007 Martin AMH hospital examination report for the purpose of the MEB reflects that around August 2004, the Veteran jumped out of a vehicle (a HUMVEE), stepped in a hole and fell, twisting his left knee and also injuring his shoulder.  It was noted that his lower back pain began shortly after the fall, and was aggravated by wearing of body army and other combat gear.  The Veteran experienced tightness and spasm of the lower back.  The STRS for the Veteran's second period of service do not mention reports of back pain or findings pertaining to the back, but instead focus on his knee, feet, and shoulder.  However, an August 2005 VA treatment record reflects a report of back pain in addition to knee and shoulder pain.  This record is dated only about six months after his separation from this period of service in late February 2005.  The Veteran also reported chronic low back pain in a May 2006 report of medical history for the Army Reserve MEB.  In an April 2007 MTF record from Martin AMH, the Veteran reported lower back pain ever since his deployment to Iraq.  A June 2007 MTF record reflects X-ray findings of a degenerative anulus with an anterior bulging disk and marginal inferior spur at L3-4.  The October 2007 MEB Proceedings report reflects a finding that the Veteran's lumbago and lumbar spondylosis were incurred during active service in 2004.  An August 2008 line of duty determination also reflects a finding by the Veteran's Reserve Unit that his low back pain was incurred in the line of duty as a result of the fall injury described above. 

The evidence also supports a relationship between the Veteran's current low back disability and his second period of service.  The June 2011 VA examination report reflects diagnoses of spondylosis and L4 disc disease, thus establishing a current disability.  The examiner opined that this pathology was not caused by or related to service because it was diagnosed after service and most likely age-related and aggravated by body mass index.  The examiner also found that an in-service muscle strain of the back resolved based on normal examination findings in a May 2006 Army Reserve examination report.  However, the Board notes that this report does not indicate that X-ray or other imaging studies were performed, and the Veteran reported a history of chronic low back pain in the accompanying report of medical history.  The June 2011 examiner further noted that while a back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The examiner stated that "the one is not the cause of, or related to, the other."  Rather, age, genetics, and intrinsic disc loading due to body weight were the predominant predictors of degenerative disc disease.  

The Board finds that the June 2011 opinion is at least counterbalanced by the MEB findings, and thus the evidence is in relative equipoise on this issue.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Moreover, the examiner's opinion was partly based on the fact that the Veteran's spondylosis and disc disease were diagnosed after service.  However, service connection may be established for any disease diagnosed after service when the evidence, including that pertinent to service, shows service incurrence.  See 38 C.F.R. § 3.303(d).  The Veteran's credible report of low back pain following the August 2004 injury supports incurrence of his spondylosis and disc disease, in addition to the MEB findings.  The relative proximity in time to service of the diagnosis of disc pathology and lumbar spurring in the June 2007 MTF record further supports service incurrence in light of the Veteran's credible report of ongoing back pain since his deployment to Iraq.  Although the February 2005 separation examination reflects that the Veteran's spine was clinically evaluated as normal, there is no indication that an X-ray study or other diagnostic imaging was performed at the time.  There is no evidence of chronic lumbar pathology prior to the Veteran's second period of service, and the October 2003 Reserve examination report reflects that the Veteran's spine was clinically evaluated as normal.  Thus, the onset of low back pain during this period of service after the significant fall injury, together with the Veteran's report of ongoing back pain since that time and the findings of lumbar pathology by June 2007 supports service incurrence. 

Finally, with regard to the Veteran's spondylosis, because arthritis is defined as a chronic disease under 3.309(a), service connection may also be established via continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  The MEB and line of determination finding, along with the Veteran's own statements, support a finding of a condition "noted" during service.  See Fountain, 27 Vet. App. at 263-64; 38 C.F.R. § 3.303(b).  His report of ongoing back pain since his second period of service supports post-service continuity of the same symptoms.  See id.  Finally, a nexus between his spondylosis and the post-service symptoms is supported by the June 2007 and June 2011 X-ray findings.  See id.

Accordingly, resolving reasonable doubt, service connection for the Veteran's low back disability, diagnosed as spondylosis and degenerative disc disease, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55


C. Traumatic Brain Injury

The Veteran states that he sustained a head injury in a fall while serving in Iraq, resulting in a TBI, as reflected in his October 2015 hearing testimony and a May 2015 VA TBI consultation report at the Atlanta VA Medical Center.  For the following reasons, the Board finds that there is no credible evidence of an in-service TBI, and therefore service connection is not established. 

In his October 2015 hearing testimony before the undersigned, the Veteran stated that while serving in Iraq, after having hurt his knee earlier, he was "walking . . . on the sidewalk and [his] knee gave out and [he] fell."  He stated that he "blacked out" for a minute.  He was helped up by two people when he regained consciousness, according to his testimony, and "everybody was laughing."  The Veteran stated that he "even started laughing too because it was funny."  The Veteran did not seek treatment at the time because he was "too embarrassed," according to his testimony.  He stated, "You know, you fall and hit your head and just get up and play it off."  When asked whether he had any symptoms following the injury, he stated that he had a "slight headache" and he would "try to sleep it off."  He stated that the headache continued for a few days, but that "when you're over there you don't have time to be hurt."  When asked whether he could feel the "percussions" from explosions, the Veteran responded in the affirmative, stating that on a daily basis he would be sitting in a tent when a bomb would go off, which would "just shake the tent."  

The STRs make no reference to a head injury during the Veteran's second period of service.  An August 2004 line of duty determination reflects that the Veteran sustained an initial injury to the left knee in July 2004 when he stepped out of a vehicle and his left knee locked up and twisted.  STRs dated in August 2004 reflect that the Veteran sustained a second injury when he stepped in a hole and his left knee gave out.  The Veteran only reported left knee symptoms at this time, and no head injury was noted to be reported by him or observed.  

A February 2005 STR reflects that the Veteran reported left knee pain since June 2004 when he jumped out of a vehicle and fell to the ground.  This record further notes that the Veteran reported that one week later he stepped in a hole and fell.  This record only documents left knee problems, with no reference to a head injury or other symptoms.  

The February 2005 separation examination report reflects that the Veteran's head and neurologic system were clinically evaluated as normal. 

A February 2005 VA treatment record reflects that the Veteran reported injuring his left knee when stepping out of a vehicle, and further reported that the next day he stepped in a hole and "fell on my face," in reference to the in-service injuries discussed above.    

A May 2005 general VA examination report reflects that the Veteran's head and face were normal on examination.  At this time, the Veteran reported injuring his left knee and right shoulder, but made no mention of a head injury.  

A January 2006 VA treatment record reflects that the Veteran reported sustaining a head injury with loss of consciousness after falling as a result of stepping in a hole.  

A May 2006 Reserve MEB examination report reflects that the Veteran's head and neurologic system were clinically evaluated as normal.  

In the accompanying May 2006 report of medical history for the MEB, the Veteran endorsed a history of "a head injury, memory loss, or amnesia," and also a history of frequent or severe headaches.  However, when asked to provide an explanation in the space below, the Veteran stated that he had sinusitis headaches when the weather changed or the fan was on.  He did not clarify whether he was endorsing a head injury, memory loss, amnesia or all three or mention a head injury in this section. 

A May 2015 VA TBI consultation record reflects the Veteran's report that while deployed to Iraq in 2004, he was running with full gear when he stepped in a hole, fell forward and hit his head.  He stated that he felt like he had been asleep, that everything went black briefly, and he felt like "his brain shut down."  He reported feeling dizzy and off balance, that his vision was "off," and that he "felt like a sledge hammer had hit him in the head."  He stated that he was "transported/Medvac [medically evacuated] to the TMC [troop medical clinic]."  He stated that he did not feel like himself for a few hours.  Based on this reported history, the Veteran was found to meet the criteria for a mild TBI.  The treating nurse who rendered this diagnosis noted that the Veteran's claims file was not available for review.  

The Board does not find it credible that the Veteran sustained a head injury during service.  He does not assert that the head injury was incurred in combat.  Thus, the combat presumption for combat-related injuries or diseases, under which a veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service (absent clear and convincing evidence to the contrary) does not apply.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).

The Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37.  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803(7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (observing that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Buczynski, 24 Vet. App. at 224; Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

In addition, "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]".  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( 

Finally, when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.   Caluza, 7 Vet. App. at 511.

The absence of documentation of a head injury in service and the Veteran's bias in supporting a claim for benefits take on added significance when fundamental discrepancies in his statements are considered.  In his October 2015 hearing testimony, the Veteran stated that he was walking on the sidewalk when his knee gave out.  He further stated that the injury did not seem significant at the time, so much so that he and others were laughing about it, and that he did not seek treatment for it.  According to his testimony, he had headaches for a few days afterward, but no other symptoms.  

By contrast, the May 2015 VA TBI consultation report reflects the Veteran's report that he was running with full gear when the injury occurred, and that he had stepped in a hole and fell forward, hitting his head.  He stated in this recollection that he felt dizzy and off balance, his vision was "off" and his head felt like a sledge hammer had hit him.  Moreover, he stated that he was transported or medically evacuated to the medical clinic.  

The stark conflicts in these two accounts reflect more than just slight variations in recall.  According to his hearing testimony, he was walking along the sidewalk, fell when his knee gave out, lost consciousness briefly, but did not have symptoms other than a "slight headache" and did not seek treatment.  However, in the May 2015 VA TBI consultation report, he reported that he was running at the time with full gear, that he experienced a number of symptoms including dizziness and being off balance, and that he was taken to the medical clinic for treatment.  The significant differences in these two accounts weigh against the credibility of his assertions.  See Caluza, 7 Vet. App. at 511.

Further, with regard to the Veteran's account in the May 2015 VA TBI consultation, unless he stepped in a hole and fell a third time, his stepping into a hole and falling was indeed documented in the STRs, which make no mention of a head injury or head symptoms.  Rather, as shown above, STRs dated in August 2004 and February 2005 document left knee symptoms after the Veteran stepped in a hole and his left knee gave out, but do not note reports of a head injury or symptoms such as dizziness or head pain.  

The Board finds a sufficient foundation for drawing an inference from the absence of notation of a head injury or symptoms in the STRs contemporaneous with the reported injury that such injury did not occur.  See Fountain, 27 Vet. App. at 272; Buczynski, 24 Vet. App. at 224.  Specifically, it is implausible that the Veteran would not report the significant head symptoms, including dizziness, feeling off balance, vision being off, loss of consciousness, and head pain so severe that he felt he had been hit by a sledgehammer, if those symptoms in fact occurred.  It is also implausible that such an apparently significant history would not be recorded if the Veteran had in fact reported such symptoms.  Such a finding does not require medical competence, but rather common sense of what is plausible.  Notably, other symptoms including foot pain were recorded in subsequent STRs, suggesting that this was not simply a case of the knee pain being documented or focused on to the exclusion of any other issues.  Even if the knee pain was the predominant problem, it beggars belief that a head injury with loss of consciousness and associated symptoms would not once be mentioned.  Although the Board has found that the Veteran also had back pain resulting from his fall injuries, as discussed above, the back pain did not occur until later and thus would not be expected to be documented at the time.   

Further supporting the Board's inference against the credibility of the Veteran's statements from an absence of documentation in the STRs are the significant inconsistencies in the Veteran's accounts of the head injury discussed above.  As these conflicting accounts already vitiate the credibility of the Veteran's statements and render his assertions of a head injury highly suspect, the absence of mention of a head injury or head symptoms in the STRS, especially when they otherwise document treatment for the fall injury in which the head trauma allegedly occurred, further confirms the Board's finding that the Veteran did not sustain a head injury in service: each factor reinforces the other as a basis for drawing inferences against the Veteran's credibility. 

Of course, if it is true that the Veteran did not seek treatment at the time of the head injury, as stated in his hearing testimony, then it would not be expected for the STRs to document treatment for this injury at the time it occurred.  However, the Board cannot ignore the fact that at the May 2015 TBI consultation, the Veteran did state that he was treated for this injury, and yet the actual record of treatment makes no mention of a head injury, loss of consciousness, or relevant symptoms.  While it is possible, as suggested above, that there was yet a third injury where the Veteran fell when stepping in a hole, this seems highly improbable, has not been suggested by the Veteran himself, and is also not consistent with the Veteran's account at the hearing of falling on a sidewalk when his knee gave out.  Moreover, a February 2005 VA treatment record reflects that the Veteran reported injuring his left knee when stepping out of a vehicle, and further reported that the next day he stepped in a hole and "fell on my face," in reference to the in-service injuries discussed above.  Yet there is no mention of a head injury, loss of consciousness, or symptoms such as headaches.  Further, the May 2005 general VA examination report reflects that the Veteran reported injuring his left knee and right shoulder, but made no mention of a head injury.  

Significantly, in the May 2006 report of medical history, the Veteran reported sinusitis headaches but made no reference to headaches associated with a head injury.  It is implausible that the Veteran would not mention headaches in relation to such an injury had it occurred.  When considered in the context of the above factors otherwise weighing against the credibility of the Veteran's statements, the lack of mention of headaches associated with a head injury in this report becomes more significant as an added factor weighing against the credibility of his testimony.  

In short, the conflicts in the Veteran's statements and the absence of notation of a head injury in the STRs, even when they document treatment for the fall injury in which the head trauma allegedly occurred (at least in the version of story provided in the May 2015 TBI consultation), in conjunction with the Veteran's bias in supporting a claim for benefits, leads to the conclusion that the Veteran's assertion of sustaining a head injury in service is not credible. 

With regard to the January 2006 VA treatment record reflecting the Veteran's report of sustaining a head injury with loss of consciousness after falling as a result of stepping in a hole, this statement was made over a year after service separation, and also lacks credibility for all the reasons discussed above.  Not least of these reasons is the fact that according to the Veteran's report at the May 2015 TBI consultation, he was treated for the injury at the time, and yet the August 2014 STRs reflecting treatment for this injury make no reference to a head injury, loss of consciousness, or symptoms such as dizziness, imbalance, vision being "off," and head pain so significant that it felt like the Veteran was hit by a sledgehammer.  

Because the Veteran's statement of a head injury in service is not credible, it has no evidentiary weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

The diagnosis of a mild TBI in the May 2015 VA consultation report also lacks probative value, as it was based on the mistaken premise that the Veteran sustained a head injury in service with loss of consciousness, dizziness, feeling off balance, vision being off, and severe head pain.  As the nurse who authored this record noted, the diagnosis was based solely on the Veteran's reported history, concluding after examination that there was "no objective evidence on testing of mild impairment of memory, attention, concentration, or executive function," and that the Veteran was able to communicate complex ideas.  Because the Veteran's reported history is not credible, the diagnosis has no probative value in terms of establishing a current diagnosis of a TBI, especially in the absence of objective clinical confirmation, as suggested in this record.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent or credible medical evidence simply because the transcriber is a medical professional).  

Although there is reference to a positive TBI screen in the May 2015 TBI consultation record, the record indicates that the TBI screen itself was not a diagnosis, but rather was the first step in the process, with the consultation representing a "second level evaluation."  Indeed, it was the positive TBI screen that triggered the consultation.  Significantly in this regard, the treating nurse noted that "the diagnosis was made on history given by [the Veteran] based on the DOD [Department of Defense] definition of a TBI."  As already discussed, that history is not credible.  Accordingly, there is no current diagnosis of TBI or TBI residuals that might itself support a prior head injury, when the only diagnosis of record was premised on such alleged injury having occurred based on the Veteran's statements, without other objective clinical confirmation. 

The Veteran has not alleged a head injury during any other period of service or in any other manner.  Although at the October 2015 hearing he also reported feeling the percussions of explosions while serving in Iraq, such as his tent shaking, he has not stated, and there is no indication in the record, that the percussions were such, either with regard to their proximity or severity, as to impact his head or brain.  

In sum, the preponderance of the evidence weighs against an in-service head injury or trauma to the head or brain.  Thus, the benefit-of-the-doubt rule does not apply, and the service incurrence or aggravation element is not satisfied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; see also Holton, 557 F.3d at 1366.  Moreover, there is no probative evidence of a current TBI diagnosis, as the only diagnosis of record was based on the inaccurate factual premise that such an injury occurred.  See id.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a TBI is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a right ankle disability is granted. 

Entitlement to service connection for a low back disability, diagnosed as spondylosis and degenerative disc disease, is granted. 

Entitlement to service connection for a traumatic brain injury is denied. 


REMAND

The remaining claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to the service connection claim for bilateral foot conditions, a new VA examination and medical opinion are warranted.  In a May 2011 VA examination report, the examiner opined that the Veteran had "congenital bilateral pes planus with related degenerative changes" that pre-existed military service and was not worsened beyond its natural progression by service.  The June 1982 service enlistment examination report reflects a diagnosis of pes planus, establishing a pre-existing condition.  Nevertheless, although pre-existing service, service connection may still be granted for aggravation of pes planus unless it is a static congenital defect.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); see also 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  In this regard, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See O'Bryan, 771 F.3d at 1380; 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Moreover, VA regulation specifically provides that VA compensation or pension is not available for flatfoot as a congenital condition.  38 C.F.R. § 4.57 (2015).  Thus, findings with a complete explanation must be made as to whether the Veteran's pes planus is a static congenital defect, or whether it is progressive in nature, and as such capable of improvement or deterioration.  See O'Bryan, 771 F.3d; VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration").   

Moreover, the evidence of record indicates that the Veteran has other foot conditions distinct from pes planus, including lage calcaneal enthesophytes at the insertions of the plantar fascia and Achilles tendons of both feet, as reflected in a May 2011 VA X-ray study.  An April 2007 X-ray study from Martin AMH also revealed enthesopathic degenerative changes at the Achilles tendon and plantar fascia attachment sites to the calcaneus.  Even if the pes planus is a static congenital defect, congenital defects "can be subject to superimposed disease or injury," and thus service connection may still be established for disability resulting from any superimposed disease or injury incurred in or aggravated by active service, notwithstanding the presence of an underlying congenital defect.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this regard, the STRs for the Veteran's second period of service reflect findings of plantar fasciitis and bunions, with reports of foot pain.  STRs from the Veteran's earlier period of service also document blisters, pain and numbness of the feet, and a recurrent plantar wart.  Accordingly, an opinion is warranted on the issue of whether the Veteran has current foot conditions related to service other than pes planus.  

With regard to the claim for sleep apnea, a VA medical nexus opinion is necessary to make an informed decision.  The private treatment records show diagnoses of sleep apnea beginning in April 2002, when the Veteran underwent a sleep study.  The Veteran's former wife wrote an October 2015 statement in which she related that she married the Veteran in 1986, and that in 1987, while the Veteran was in active service, she noticed a slight wheezing noise when the Veteran was sleeping, and that throughout the next decade, the Veteran's snoring significantly worsened.  

The Board notes that in the September 2007 examination at Martin AMH for the purpose of the Army Reserve MEB, it was noted that the Veteran was observed during drill to have significant snoring while on a field exercise in 2002.  The October 2007 MEB report determined that the Veteran's sleep apnea was incurred during service in 2002.  However, if the sleep apnea occurred during a weekend drill training, or period of INACDUTRA, service connection would not be available, as veteran status may only be established for an injury incurred or aggravated during such periods.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  There is no indication that the onset of sleep apnea is due to an injury at the time.  

Nevertheless, if the October 2015 statement from the Veteran's former wife supports an initial onset of sleep apnea during the Veteran's first period of active service, service connection may be established based on that service if there is a medical nexus or causal relationship between the snoring at that time and the current diagnosis of sleep apnea.  Accordingly, a VA medical opinion is warranted on this issue.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83.



On remand, the AOJ should also determine any periods of ACDUTRA or INACDUTRA in 2002 to help assess whether the Veteran's sleep apnea was incurred during a period of ACDUTRA at the time, in light of the October 2007 MEB findings.

Accordingly, the case is REMANDED for the following action:

1. Obtain verification from the Veteran's Army Reserve unit or other appropriate source, as determined, of any and all periods of ACDUTRA and INACDUTRA in 2002.  Documentation of these periods, or any negative responses received, must be added to the claims file. 

2. Obtain and associate with the file the Veteran's outstanding VA treatment records from the Biloxi and Atlanta VA Medical Centers since February 2015. 

3. Then, arrange for a VA examination to assess the nature of the Veteran's bilateral foot conditions and their relationship to service.  The entire claims file must be made available to the examiner for review. 

After examining the Veteran and reviewing the claims file, the examiner must provide opinions on the following issues:

Pes planus: 
A. The examiner must first address whether or not the Veteran's pes planus is a static congenital defect and provide a complete explanation.  See 38 C.F.R. § 4.57 (2015) (discussing differences between the congenital and the acquired condition).  The examiner must specifically state whether the Veteran's pes planus is progressive in nature (i.e. capable of improvement or worsening), or is instead static in nature. 
B.  If the examiner finds that the Veteran's pes planus is progressive or capable of change (either improvement or worsening), the examiner must provide an opinion as to whether the pre-existing pes planus noted at entrance was aggravated or worsened beyond its natural progression by either period of active service, and provide a complete explanation.  
Other foot conditions: The examiner must also provide an opinion as to the likelihood that the Veteran has any other current diagnosed foot condition including enthesopathic degenerative changes documented by X-ray, incurred in or aggravated by active service, given notations of plantar fasciitis, bunions, and foot pain during the Veteran's second period of service, and notations of blisters, foot pain and numbness, and a recurrent plantar wart during the Veteran's first period of service.  A complete explanation must be provided. 

4. Obtain a VA medical nexus opinion regarding the Veteran's sleep apnea.  The entire claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to the likelihood that the "slight wheezing noise" noticed by the Veteran's former wife during an earlier period of active service in 1987, and which progressively worsened over the ensuing years (as reflected in her October 2015 written statement) represented an onset of sleep apnea at the time.  If so, the examiner must opine as to the likelihood that there is a causal relationship or medical nexus between the wheezing noise observed in 1987 and the Veteran's current sleep apnea diagnosis. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


